The Family Court properly denied that branch of the father’s motion which was, in effect, for permission to file a petition for a change of custody since the father failed to demonstrate nonfrivolous grounds for such relief (see Matter of Simpson v Ptaszynska, 41 AD3d 608 [2007]).
Contrary to the father’s contentions, the Family Court was not required to hold a hearing regarding visitation where he did not request a hearing, and the court had sufficient information to enable it to determine the best interests of the subject child (see Matter of Razo v Leyva, 3 AD3d 571 [2004]; Matter of Vangas v Ladas, 259 AD2d 755 [1999]; Matter of Goldman v Goldman, 201 AD2d 860, 862 [1994]; Kuleszo v Kuleszo, 59 AD2d 1059, 1060 [1977]).
The father’s remaining contentions are without merit. Mastro, J.P., Covello, Eng and Belen, JJ., concur.